112 F.3d 515
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Diana J. BELL, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary, Secretary of Health and HumanServices, Defendant-Appellee.
No. 96-16875.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 28, 1997.

Before:  BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Diana J. Bell appeals pro se the district court's summary judgment in favor of the Secretary of Health and Human Services in Bell's action requesting that the Secretary issue an appealable final agency decision, following an EEOC order that the Secretary further investigate Bell's employment discrimination claims.


3
We agree with the district court's finding in its order dated August 16, 1996 that the Secretary had in fact issued a final appealable decision on 10/11/91, and with its conclusion that on this basis Bell's action was moot.1  Accordingly, we affirm.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We also agree with the district court that the Secretary timely responded to Bell's complaint within 60 days of its service pursuant to Fed.R.Civ.P. 12(a)(3).  Also, we decline to address the additional issues which Bell raises for the first time in this appeal.  See Hawkins v. Risley, 984 F.2d 321, 323 (9th Cir.1993) (per curiam)